


Exhibit 10.1












Fifth Amendment
to
Second Amended and Restated Credit Agreement
among
Legacy Reserves LP,
as Borrower,
The Guarantors,
                        
Wells Fargo Bank, National Association,
as Administrative Agent,
and
The Lenders Signatory Hereto
Dated as of May 15, 2013
Sole Lead Arranger and Sole Book Runner
Wells Fargo Securities, LLC


Syndication Agent
Compass Bank


Co-Documentation Agents
UBS Securities LLC
and
U.S. Bank National Association












--------------------------------------------------------------------------------




Fifth Amendment to
Second Amended and Restated Credit Agreement
This Fifth Amendment to Second Amended and Restated Credit Agreement (this
“Fifth Amendment”) dated as of May 15, 2013, among Legacy Reserves LP, a limited
partnership duly formed under the laws of the State of Delaware (the
“Borrower”); each of the undersigned guarantors (the “Guarantors”, and together
with the Borrower, the “Obligors”); Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”); and the Lenders signatory hereto.
Recitals
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of March 10, 2011
(as amended by the First Amendment to Second Amended and Restated Credit
Agreement dated as of September 30, 2011, the Second Amendment to Second Amended
and Restated Credit Agreement dated as of March 30, 2012, the Third Amendment to
Second Amended and Restated Credit Agreement dated as of September 28, 2012 and
the Fourth Amendment to Second Amended and Restated Credit Agreement dated as of
December 20, 2012, the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.
B.    The Guarantors are parties to that certain Second Amended and Restated
Guaranty Agreement dated as of March 10, 2011 made by each of the Guarantors (as
defined therein) in favor of the Administrative Agent (the “Guaranty”).
C.    The Borrower, the Guarantors, the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Credit Agreement as more fully
set forth herein.
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Fifth Amendment, shall have
the meaning ascribed such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Fifth Amendment refer to sections of
the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendment to Section 1.02.    The definition of “Agreement” is hereby
amended in its entirety to read as follows:
“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment and the Fifth Amendment, as the same may from time to time be amended,
modified, supplemented or restated.
2.2    Amendment to Section 9.02(f).    Section 9.02(f) is hereby amended by
deleting the reference to “$500,000,000” and replacing such reference with
“$750,000,000”.



Page 1

--------------------------------------------------------------------------------




2.3    Amendments to Section 9.05.        Section 9.05 is hereby amended as
follows:
(a)    Section 9.05(g) is hereby amended by deleting the reference to
“$4,000,000” and replacing such reference with “$20,000,000”.
(b)    Section 9.05(h) is hereby amended by deleting the reference to
“$4,000,000” and replacing such reference with “$20,000,000”.


Section 3.    Limited Waiver.    The Borrower has informed the Administrative
Agent and the Lenders that it intends to issue Senior Notes in reliance upon
Section 9.02(f) in an aggregate principal amount of up to a maximum of
$400,000,000 on or about May 16, 2013 (the “Senior Notes Issuance”). Upon the
Senior Notes Issuance, the Borrower will prepay a portion of the Borrowings then
outstanding (the “Prepayment”) with net cash proceeds received from the Senior
Notes Issuance. The Prepayment will cause the aggregate notional amount of Swap
Agreements entered into by the Borrower in respect of interest rates to exceed
100% of the outstanding principal amount of the Borrower's Debt for borrowed
money which bears interest at a floating rate, in violation of Section 9.18(b)
(the “Interest Rate Hedging Covenant”). Based on the foregoing, the Borrower has
requested that the Lenders waive, and the Lenders do hereby waive the Borrower's
compliance with the Interest Rate Hedging Covenant so as to permit Swap
Agreements which have been entered into by the Borrower in respect of interest
rates prior to the date hereof and that are outstanding and in effect on the
date hereof (the “Existing Hedges”) to remain outstanding in accordance with
their terms; provided that the Borrower shall not extend or increase the
notional amount of its Existing Hedges expiring in 2013; however, the Borrower
shall be permitted to extend its Existing Hedges expiring in 2014 and 2015 even
if at the time of such extension the notional amount of Swap Agreements entered
into by the Borrower in respect of interest rates exceed 100% of the outstanding
principal amount of the Borrower's Debt for borrowed money which bears interest
at a floating rate.


Except as expressly waived herein, all covenants, obligations and agreements of
the Borrower contained in the Credit Agreement and the other Loan Documents
shall remain in full force and effect in accordance with their terms. Without
limitation of the foregoing, the foregoing waiver is hereby granted to the
extent and only to the extent specifically stated herein and for no other
purpose and shall not be deemed to (a) be a consent or agreement to, or waiver
or modification of, or amendment to, any other term or condition of the Credit
Agreement, any other Loan Document or any of the documents referred to therein,
(b) except as expressly set forth herein, prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement, any other Loan Document or any
of the documents referred to therein, or (c) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument. Granting the
waiver set forth herein does not and should not be construed to be an assurance
or promise that consents or waivers will be granted in the future, whether for
the matters herein stated or on other unrelated matters.


Section 4.    Conditions Precedent. This Fifth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the “Fifth
Amendment Effective Date”):

Page 2

--------------------------------------------------------------------------------




4.1    The Administrative Agent shall have received from the Majority Lenders,
the Borrower and the Guarantors, counterparts (in such number as may be
requested by the Administrative Agent) of this Fifth Amendment signed on behalf
of such Person.
4.2    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Fifth Amendment Effective Date.
4.3    No Default shall have occurred and be continuing as of the Fifth
Amendment Effective Date.
4.4    The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.
The Administrative Agent is hereby authorized and directed to declare this Fifth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 5. Miscellaneous.
5.1    Confirmation.  The provisions of the Credit Agreement, as amended by this
Fifth Amendment, shall remain in full force and effect following the
effectiveness of this Fifth Amendment.
5.2    Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Fifth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby; (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Fifth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect;
and (d) agrees that from and after the Fifth Amendment Effective Date each
reference to the Credit Agreement and in the other Loan Documents shall be
deemed to be a reference to the Credit Agreement, as amended by this Fifth
Amendment.
5.3    Counterparts.  This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fifth Amendment by telecopy, facsimile, email or
other electronic means shall be effective as delivery of a manually executed
counterpart hereof.
5.4    No Oral Agreement.  This Fifth Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement

Page 3

--------------------------------------------------------------------------------




between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.
5.5    GOVERNING LAW.  THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
5.6    Payment of Expenses.  In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Fifth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
5.7    Severability.  Any provision of this Fifth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
5.8    Successors and Assigns.  This Fifth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]



Page 4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first written above.
BORROWER:
LEGACY RESERVES LP
 
 
 
 
 
 
 
 
By:
Legacy Reserves GP, LLC
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ James Daniel Westcott
 
 
 
 
James Daniel Westcott
 
 
 
 
EVP and Chief Financial Officer
 
 
 
 
 
 
GUARANTORS:
LEGACY RESERVES OPERATING LP
 
 
 
 
 
 
 
 
By:
Legacy Reserves Operating GP LLC, its general partner
 
 
 
By:
Legacy Reserves LP, its sole member
 
 
 
By:
Legacy Reserves GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ James Daniel Westcott
 
 
 
 
James Daniel Westcott
 
 
 
 
EVP and Chief Financial Officer
 
 
 
 
 
 
 
LEGACY RESERVES OPERATING GP LLC
 
 
 
 
 
 
 
 
By:
Legacy Reserves LP, its sole member
 
 
 
By:
Legacy Reserves GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ James Daniel Westcott
 
 
 
 
James Daniel Westcott
 
 
 
 
EVP and Chief Financial Officer
 


SIGNATURE PAGE
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
LEGACY RESERVES SERVICES, INC.
 
 
 
 
 
 
 
 
By:
/s/ James Daniel Westcott
 
 
 
 
James Daniel Westcott
 
 
 
 
EVP and Chief Financial Officer
 


SIGNATURE PAGE
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as Administrative Agent and a Lender
 
 
 
 
 
 
 
 
By:
/s/ Edward Pak
 
 
 
 
Edward Pak
 
 
 
 
Director
 


SIGNATURE PAGE
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDERS:
COMPASS BANK
 
 
 
 
 
 
 
 
By:
/s/ James Neblett
 
 
 
 
James Neblett
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Jeffrey H. Rathkamp
 
 
 
 
Jeffrey H. Rathkamp
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA
 
 
 
 
 
 
 
 
By:
/s/ Terry Donovan
 
 
 
 
Terry Donovan
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
ROYAL BANK OF CANADA
 
 
 
 
 
 
 
 
By:
/s/ Don J. McKinnerney
 
 
 
 
Don J. McKinnerney
 
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
By:
/s/ Nicholas T. Hanford
 
 
 
 
Nicholas T. Hanford
 
 
 
 
Title: Vice President
 


SIGNATURE PAGE
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
KEYBANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Chulley Bogle
 
 
 
 
Chulley Bogle
 
 
 
 
Title: V. P.
 
 
 
 
 
 
 
WEST TEXAS NATIONAL BANK
 
 
 
 
 
 
 
 
By:
/s/ Chris L. Whigham
 
 
 
 
Chris L. Whigham
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
SOCIETE GENERALE
 
 
 
 
 
 
 
 
By:
/s/ David M. Bornstein
 
 
 
 
David M. Bornstein
 
 
 
 
Title: Director
 
 
 
 
 
 
 
UNION BANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Brian Hawk
 
 
 
 
Brian Hawk
 
 
 
 
Title: Investment Banking Officer
 
 
 
 
 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
 
 
 
 
 
 
 
By:
/s/ Mark Roche
 
 
 
 
Mark Roche
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
By:
/s/ Sharada Manne
 
 
 
 
Sharada Manne
 
 
 
 
Title: Managing Director
 


SIGNATURE PAGE
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
UBS AG, STAMFORD BRANCH
 
 
 
 
 
 
 
 
By:
/s/ Irja R. Otsa
 
 
 
 
Irja R. Otsa
 
 
 
 
Associate Director, Banking Products Services, U.S.
 
 
 
 
 
 
 
 
By:
/s/ David Urban
 
 
 
 
David Urban
 
 
 
 
Associate Director, Banking Products Services, U.S.
 
 
 
 
 
 
 
BMO HARRIS FINANCING, INC.
 
 
 
 
 
 
 
 
By:
/s/ Gumaro Tijerina
 
 
 
 
Gumaro Tijerina
 
 
 
 
Director
 
 
 
 
 
 
 
 
By:
/s/ David Urban
 
 
 
 
David Urban
 
 
 
 
Associate Director, Banking Products Services, U.S.
 
 
 
 
 
 
 
CITIBANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
BARCLAYS BANK PLC
 
 
 
 
 
 
 
 
By:
/s/ Sreedhar Kona
 
 
 
 
Sreedhar Kona
 
 
 
 
Title: Vice Presient
 


SIGNATURE PAGE
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
BRANCH BANKING AND TRUST COMPANY
 
 
 
 
 
 
 
 
By:
/s/ Ryan K. Michael
 
 
 
 
Ryan K. Michael
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
IBERIABANK
 
 
 
 
 
 
 
 
By:
/s/ Jeff Dalton
 
 
 
 
Jeff Dalton
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ David Morris
 
 
 
 
David Morris
 
 
 
 
Title: Authorized Officer
 
 
 
 
 
 
 
SOVEREIGN BANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
TEXAS CAPITAL BANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Grant W. Leigh
 
 
 
 
Grant W. Leigh
 
 
 
 
Title: Senior Vice President
 






SIGNATURE PAGE
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT